DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 3/16/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 12/16/2021 listed below have been reconsidered as indicated:
a)	The amendments to the specification to comply with sequence disclosure requirements are acknowledged.

b)	The amendments to the specification addressing trade marks and/or trade names is acknowledged.

c)	The objections of claims 1, 6, 7, 14 and 15 are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 2, 4, 5, 8, 9, 10, 11, 14 and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

e)	The rejection of: claims 1-11 and 13-19 under 35 U.S.C. 103 as being unpatentable over Barbie (WO 2016/112172 A1) in view of Astolfi (Lab Chip. 2016. 16:312-325); or claim 12 under 35 U.S.C. 103 as being unpatentable over Barbie (WO 2016/112172 A1) in view of Astolfi (Lab Chip. 2016. 16:312-325) as applied to claim 1, and in further view of Nakamura (Life Sciences. 2002. 70:791-798), are withdrawn in view of the amendments to the claims and the Remarks (p. 13, third full paragraph).

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings dated 3/16/2022 are objected to because they are not readable and reproducible for publication purposes.
The size and clarity of the text in at least Fig. 6b is not sufficiently clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The term “tumor cell spheroid” is interpreted in view of the specification, which explicitly defines the term on page 19, lines 5-6 as:
The term “tumor spheroid,” or “tumor cell spheroid” as used herein, refers to an aggregation of tumor cells constituting a small mass, or lump of tumor cells.

The specification then describes a range of sizes in terms of diameters for the tumor spheroids. The Examiner has interpreted the term in view of applicant’s own definition of the term “tumor spheroid” as specified in the specification and the claims are interpreted in view of this explicit definition.

	The methods of claim 1 are different from prior art methods in which single cells are seeded directly into a biocompatible gel in a three-dimensional device and then grown into spheroids, followed by treatments, manipulations and/or analysis. The claimed methods are distinguished because the claims require first obtaining the tumor spheroids and then suspending an aliquot of the tumor spheroids in a biocompatible gel.
	
	Claim 1 requires quantitating total fluorescence using a camera emitted by the first and second fluorophore dyes in the first and second aliquots. The step is interpreted as collecting and analyzing the amount of fluorescence emitted within the entirety of the first and second three-dimensional microfluidic devices by the first and second fluorophore dyes. The step can be performed for example by measuring the total cell area of each dye (p. 49, lines 11-12). See also, p. 3, line 1 to p. 4, line 11; p. 24, lines 8-17; and p. 28, line 7-25.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass the methods of the ‘369 patent.

Claims 3-6, 8, 10-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2 in view of Barbie (WO 2016/112172 A1; effective filing date of 1/7/2015 and/or 11/25/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass elements of methods of the ‘369 patent. The claim sets differ in that the ‘369 claims do not require the elements of claims 3-6, 8, 10-11 and 13-19.
However, as described above Barbie teaches such elements were known in the context of tumor spheroid analysis. The elements of claims 3-6, 8, 10-11 and 13-19 are obvious variants of the methods of the ‘369 patent in view of Barbie.

Claims 2, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2 in view of Astolfi (Lab Chip. 2016. 16:312-325; fist published on 12/2/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass elements of methods of the ‘369 patent. The claim sets differ in that the ‘369 claims do not require the elements of claims 2, 7 and 9.
However, as described above Astolfi teaches such elements were known in the context of the analysis of 3D cultures of patient derived samples. The elements of claims 2, 7 and 9 are obvious variants of the methods of the ‘369 patent in view of Astolfi.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,369 B2 in view of Nakamura (Life Sciences. 2002. 70:791-798).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass elements of methods of the ‘369 patent. The claim sets differ in that the ‘369 claims do not require the elements of claim 12.
However, as described Nakamura teaches such elements were known in field of murine models of melanoma. The elements of claim 12 are obvious variants of the methods of the ‘369 patent in view of Nakamura.

Claims 1-2 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15 and 71 of copending Application No. 17/379,918 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass the methods of the ‘918 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-4 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-15 and 71 of copending Application No. 17/379,918 in view of Barbie (WO 2016/112172 A1; effective filing date of 1/7/2015 and/or 11/25/2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass elements of methods of the ‘918 application. The claim sets differ in that the ‘918 claims do not require the elements of claims 3-4 and 16-19.
However, as described above Barbie teaches such elements were known in the context of tumor spheroid analysis. The elements of claims 3-4 and 16-19 are obvious variants of the method claims of the ‘918 application in view of Barbie.
This is a provisional nonstatutory double patenting rejection.

Response to the traversal of the double patenting rejections
	The Remarks request the rejections be withdrawn and/or reevaluated in view of the amendments to the claims because the Examiner’s rationale is not necessarily applicable to the presently amended claims (p. 15-16).
	The rejections have been reconsidered in view of the amendments to the claims and have been maintained as outlined above.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634